Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 22, 2015

The Court of Appeals hereby passes the following order:

A15A1960. CHARLENE M. GREEN v. ROBERT S. BARRON.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Charlene M. Green appealed to the state court, which entered a writ
of possession in favor of Robert S. Barron. Green then appealed directly to this Court.
Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Green was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives us
of jurisdiction over this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             07/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.